OFFICE OF THE ATTORNEY GE:NERAL;OF TEXAS
                                 AUSTIN




nonorablo B. Y. Cuunln&am
C6unty Auditor
Eavcrro County
corsicall3., T0ras

Dear sir3           .    .




                                                  datory sot to Arti-
                                                 ornimn’o Annotsted


                                              of this   dopnrtment




                                                                        i




          ~Q.w .Co-~..nlijj   Trwxmrcr, who CSC~ into office
     January 1, ‘1941,        wa3 accordail tho ama troatmant
                                                                     .. .-.




Donorablo        E. Y. Cunn@h;ham, Pace 2.


       as th& othar abovs named officials,      ard
       he tms refunded tbt portion of his bond
       covorirq October, ~Xovombor and Docomber,             ,.’
       3.941. Horn, houovar, ho has rquested thnt            ..*%
       tho County refund tho full amount of his               .~-
       bond for tho yoar 1941, or rather, for the
       months not alroady refunded,                      .
          .. Wo fail to sed’ how.3 can Co this ‘1*&l-                              ::   .
       ly, and would appraoiato an opinion from your            :
       office on this mattor, so r7sshall  hnow what
       to do.”
            Article  3S99, Vernon% Annbtatsd Civil Statutes,
CBS   aZl0nd8d by Eiousa Bill 524, Acts of the 47th LoSislature.              -
The purpose of the cmcmkeat wo to provide for thu.payment
of bond proniumu for cortaln county offiglals           nho had thuro-
toforb bcsn raquirod to pay their ovin prornlws.           .Suoh purpose
is  expressad in txe c&ptiO5    thoraoi’ as’ fO+fS:~
                                                     ..
             %I? ACT clnondin~ Article  5999, Revi sdil ‘.
      Civil Statutes OS T@xas, 1925 . . . to pro-
      vide test pro;tinm on official    bonda for                 .
      county treasurers . . . and their deputies,             .
      shall be paid fro3 oountp funda . . .”
           Such amendment went.into    effeot ninety &p after
July’s,         You cite suoh amandnent as authority
            1941.                                            for the
counties “to refund’. bond prc!niuma to such officials       for tha
remainder of the year, after said law went into offectqf and
state that you hnvo made such rafunds, Sor that period of
tlmo dating from the effective    dato of the act through Deoem-
her 21, 1941. You now ask iP?tho’;‘cotity       has authority     to
refund tho bond prczxiuzs to the. v~riOU8”o~ficfals       for that
period of time from January 1, 194l, to;,the effective          $ito
of the amondatory act.                                         .‘
                                                                1.
                           .
            ” Paragraph (b)    of SectTon 2 of the amendatory act
provides:
               “Each officer    named in this act . . %;
        and including the Cost of surety bonds for
        his deputies,     providad that GQonoos incurrod
        for ‘premiras on officials’     bonds. for tho county
        troasuror , oounty cuditor,      county road 00x&3-
       ‘sj.onars,.county     school ouporintondant,  and tho
                                                                       /’


                                                                              ..
             I   .
.   .




        Donorablo    3. Y. Cuh&@m,.Pa~e-3


            .hidQ and an&xl lnspoctor,       including  the cost
             of surety bonds Sor any daputies of any such
             offioers,    my bo also indludod, and such 8X-
             pQns0s    to bo pasacd on, predeterninod    and al+:;,
             lowed in fha tine and mount, as nsarly as           .'*
             possible,    by the Comiissioners    Court onto
             Qaoh month, for the ensuing month, . . .'I

                  ‘A careful   oonslderation   of.the act ae a whole
        clearly in&bxites Q total lack of authority on the part of
        the county to mke a refund to the county troafmer,        or to
        soy OthQr  Officer   nswd thoroln,   for that portion of his
        bond pruiuzs    covering tho porfod of tine fron Sammy. 1,
        1941, to tho Qffectixe    date of the Rot,
                   Sinca such'yuostion   is not biforo us, it is to
        bo dxprossly undorntood that we are not.passin!:   upon the au-
        thority of the Comisoionoro t Court to authorlzo a refund
        to tha Qmmoratod officials     of that portion of thoir bond
        prmiws    COVQri~ th0 pQ3ZiOd Of t&O frCZL the QffQCtiVQ dat0
        of the act through DcCQXbQr.31, 31941.
                                                Yours vory truly'

                                            ATTORh?ZYGE?ERAL
                                                           OYTEXAS




                                                       Lloyd.hmstrong
                                                              Assistant